Citation Nr: 0602081	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  04-04 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral frostbite 
of the feet.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a liver disability.

4.  Entitlement to an initial rating in excess of 10 percent 
for sinusitis.


WITNESS AT HEARING ON APPEAL

Veteran/Appellant


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from August 1982 to 
August 2002.

This appeal comes to the Board of Veterans' Appeals (Board) 
from several rating decisions.  

A September 2002 rating decision denied the veteran's claim 
for frostbite of the feet.  The veteran filed his notice of 
disagreement in October 2002, the RO issued a statement of 
the case in January 2004, and the veteran perfected his 
appeal in February 2004.  

A July 2003 rating decision denied the veteran's claim for 
bilateral tinnitus.  The veteran filed his notice of 
disagreement in August 2003, the RO issued a statement of the 
case in March 2004, and the veteran perfected his appeal in 
April 2004.

A February 2004 rating decision denied the veteran's claim 
for a liver problem.  The veteran filed his notice of 
disagreement in February 2004, the RO issued a statement of 
the case in March 2004, and the veteran perfected his appeal 
in April 2004. 

A July 2003 rating decision granted the veteran's claim of 
entitlement to service connection for sinusitis.  The veteran 
filed his notice of disagreement with the 10 percent 
evaluation in August 2003, the RO issued a statement of the 
case in March 2004, and the veteran perfected his appeal in 
April 2004.

The veteran also testified before the undersigned at a 
November 2005 video conference hearing.

At his hearing, the veteran indicated that he has chronic ear 
problems which he believes are secondary to his service 
connected sinusitis.  The Board notes that the veteran 
received treatment for earaches on numerous occasions during 
service, and was diagnosed with otitis externa (the diagnosis 
of which was noted on his retirement physical, among other 
places).  However, because the requisite steps have not been 
performed in order to convey jurisdiction on the Board to 
adjudicate this matter, this issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The evidence of record reflects that the veteran incurred 
a cold injury to both feet during service which medical 
records show continues to be disabling.

2.  The preponderance of evidence fails to show either in-
service complaints of tinnitus or a current diagnosis of 
tinnitus.
 
3.  Service medical records reflect elevated liver enzymes.  

4.  Post service records reflect elevated liver enzymes with 
a fatty liver.  

5.  The medical evidence of record fails to show that the 
veteran has had either three or more incapacitating episodes 
of sinusitis, or more than six non-incapacitating episodes of 
sinusitis in the last year.


CONCLUSIONS OF LAW

1.  The criteria for service connection for frostbite of the 
feet are met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303 (2005).

2.  The criteria for service connection for bilateral 
tinnitus are not met.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303 (2005).
 
3.  The criteria for service connection for a fatty liver are 
met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303 (2005).

4.  The criteria for an initial rating in excess of 10 
percent for sinusitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97 Diagnostic Code 
(DC) 6513 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

Frostbite of the Feet

The veteran asserted in his testimony before the Board that 
he incurred a cold injury to his feet when he was exposed to 
freezing temperatures while in service.

Service medical records show that the veteran was diagnosed 
with a bilateral lower extremity cold weather injury in 
January 1985, and on the veteran's retirement physical in 
April 2002, he was noted to have a confirmed cold weather 
injury to both feet.

At a VA examination in April 2002, the examiner indicated 
that there is no pathology from which to render a diagnosis.  
However, in his notice of disagreement, the veteran insisted 
that examination was insufficient, as the examiner never even 
asked him to take off his shoes and socks.

Nevertheless, in December 2004, a private doctor noted that 
both of the veteran's feet were itching and peeling, and 
indicated that the veteran scratched them until they cracked 
and bled; and in April 2005, the veteran's primary care 
doctor at VA submitted a letter in which he opined that the 
veteran has a cold weather injury to his feet.  The doctor 
indicated that the veteran was hospitalized in Germany for 
the injury, and that he has complained of fungus infections 
of both feet, chronic pain at times, cold sensitization 
regardless of the season, night pain at times, numbness, 
tingling, burning, and itching.  The doctor added that the 
veteran's fifth toe on each foot shows some abnormality which 
is consistent with a cold weather injury.  The doctor 
concluded that the symptoms the veteran has described, along 
with the redness, numbness and fungus of his feet, led him to 
believe that the veteran has a cold weather injury.

Given that the veteran's service medical records show a cold 
injury to his feet in service, and the medical evidence shows 
that the veteran continues to have a disability stemming from 
the exposure to the cold, the veteran's claim for service 
connection for bilateral foot frostbite is granted.

Tinnitus

The veteran testified that he has had tinnitus for a number 
of years.  However, the veteran's service medical records 
fail to show any complaints of tinnitus, and at an ear 
examination in May 2002, the veteran specifically denied any 
tinnitus.

The only documented complaint of tinnitus in a medical record 
was contained in a VA examination report from May 2003, when 
the veteran complained of bilateral high frequency tinnitus.  
However, no diagnosis of tinnitus was rendered.

Given the lack of both a diagnosis of tinnitus and a medical 
opinion of record connecting tinnitus to the veteran's time 
in service, combined with the absence of any complaints of 
tinnitus during service, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection of tinnitus and it is therefore denied.

Liver

Service records reflect the presence of elevated liver 
enzymes.  This was shown post service as well, together with 
a diagnostic impression of fibrofatty liver and/or 
inflammatory change.  At a hepatology follow-up in September 
2003, the impression was rendered of mild asymptomatic 
elevation of transaminase, with a history of hyperlipidemia, 
and a clinical picture consistent with NASH (or non-alcoholic 
fatty liver disease).   It was recommended that the veteran 
undergo a liver function test every six months. 

Later in September 2003, the veteran underwent a VA 
examination of his liver from which a diagnosis was rendered 
of slight elevation of liver enzymes, likely secondary to 
fatty liver, and there was a suggestion of mild non-alcoholic 
fatty liver changes shown on the ultrasound.  Under these 
circumstances, the criteria for service connection for fatty 
liver are met.  

II.  Increased Rating
 
Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

In an appeal of an initial rating, consideration must be 
given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).   The Board will 
thus consider entitlement to "staged ratings" with regard to 
this condition.

The veteran's sinusitis is currently rated as 10 percent 
disabling under 38 C.F.R. Diagnostic Code 6513.  Under this 
rating code, a 10 percent rating is assigned when a veteran 
has one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.

A 30 percent rating is assigned when a veteran has three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.

The veteran testified that he has eight to ten incapacitating 
episodes and indicated that he is on antibiotics about four 
to five times per year.  However, the Board notes that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, DC 
6513 Note.  This is not shown by the medical records.  They 
do show the veteran continues to have periodic bouts of non-
incapacitating sinusitis.  In February 2005, the veteran 
presented for treatment complaining of sinusitis and was 
prescribed Levaquin for one week.  In May 2005, the veteran 
again presented for treatment, complaining of a runny nose 
with yellow to green exudates.  It was noted that the veteran 
had had a runny nose for a week, which had become infected, 
and the veteran was assessed with sinusitis and put on a 
steroid nasal spray.  In July 2005, the veteran presented a 
third time for treatment, complaining of thick yellow 
drainage, a cough, a headache, and an ear ache.  The veteran 
was prescribed Tequin for one week.  The Board notes that 
this amounts to only three episodes that have been documented 
in the past year.  As such, the Board finds that it is not 
been shown that the veteran has had either three 
incapacitating episodes of sinusitis or more than six non-
incapacitating episodes of sinusitis in the past year; and 
therefore his claim for a rating in excess of 10 percent for 
sinusitis is denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, notice was provided to the veteran in a 
letter dated in February 2005, which informed the veteran of 
all four elements required by the Pelegrini II Court as 
stated above. 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran in February was not given prior to 
the first adjudication of the claim, it was given prior to a 
subsequent adjudication (in an April 2005 supplemental 
statement of the case).  Additionally, the veteran indicated 
in a letter dated in February 2005 that he had no additional 
relevant medical evidence to submit.  Thus, the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and ample time to respond to 
VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

VA treatment records identified by the veteran have been 
obtained, as have several private medical records and the 
veteran's service medical records.  The veteran has also been 
provided with VA examinations of his various disabilities 
(the reports of which have been associated with the claims 
file).  Furthermore, the veteran was provided a hearing 
before the Board in November 2005.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.



ORDER

Service connection for bilateral foot frostbite is granted.

Service connection for bilateral tinnitus is denied.

Service connection for a fatty liver is granted.

An initial rating in excess of 10 percent for sinusitis is 
denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


